     Case 5:21-cr-00053-H-BQ Document 27 Filed 09/21/21             Page 1 of 1 PageID 49



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION
UNITED STATES OF AMERICA,
      Plainffi

                                                            NO. 5:21-CR-053-01-H

AARON JACOB PORRAS (1),
     Defendant.


                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF THE UNTTED STATES MAGISTRATE JI]DGE
                          CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourreen (14) days of service in accordance with 28 U.S.C.

$   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea ofguilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated Septemb ,,   A , rlrr.


                                            JAMES     LEYHENDRIX
                                            LINITED TATES DISTRICT ruDGE
